DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 09 August 2021, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges amended claims 1, 9, and 17. No claims were cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 08 June 2021, have been withdrawn, unless otherwise noted in this Office Action. 

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xei, Ying, et al (U.S. 9,432,484 and known hereinafter as Xei) in view of Leen, John, et al (U.S. 2018/0217819 and known hereinafter as Leen)(newly presented).

As per claim 1, Xei teaches a method for managing instrumentation data for a plurality of devices in a computing environment, the method comprising:
receiving a request for instrumentation data describing one or more devices in the computing environment (e.g. Xei, see column 3, line 20 to column 4, line 15, which discloses a client device sends a management request via a web browser (e.g. interface), which the RESTful server receives the request describing the configuration and performance of the data storage system.), the request received from a resource management interface (e.g. Xei, see Figure 3, column 3, line 20 to column 5, line 20, which discloses storage system interface and database interface module, which may function as a resource management interface, that allows for the sending, requesting, and transmitting requests.);
retrieving the instrumentation data describing the one or more devices from a resource database (e.g. Xei, see column 4, lines 15-65, discloses a storage management server configured to receive the CIM-XML requests, obtain the configuration and performance data, and send back a CIM-XML response.);
converting the instrumentation data describing the one or more devices based on the identified schema associated with the resource management interface (e.g. Xei, see column 7, line 25 to column 8, line 40, discloses a transformation module converts the received management response into a second management response, which contains the configuration and performance data.); and 
transmitting the converted instrumentation data describing the one or more devices to the resource management interface for analysis (e.g. Xei, see column 7, line 5 to column 8, line 65, which discloses once the request is processed, a response is sent back to the user for further processing and analysis.).
Xei does not explicitly disclose parsing the request to identify a schema associated with the resource management interface.
Leen teaches parsing the request to identify a schema associated with the resource management interface (e.g. Leen, see paragraph [0138], which discloses a schema .
Xei is directed to common information model interface having restful front-end. Leen is directed to implementing schema-driven on-the-fly code generation within a cloud based computing environment. Both are analogous art because they are directed to cloud messaging passing interface and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Xei with the teachings of Leen to include the claimed features with the motivation to improve interoperability between a plurality of devices.

As per claim 9, Xei teaches a system comprising a processor having access to memory media storing instructions executable by the processor to perform operations comprising:
receiving a request for instrumentation data describing one or more devices in the computing environment (e.g. Xei, see column 3, line 20 to column 4, line 15, which discloses a client device sends a management request via a web browser (e.g. interface), which the RESTful server receives the request describing the configuration and performance of the data storage system.), the request received from a resource management interface (e.g. Xei, see Figure 3, column 3, line 20 to column 5, line 20, which discloses storage system interface and database interface module, which may function as a resource management interface, that allows for the sending, requesting, and transmitting requests.);
retrieving the instrumentation data describing the one or more devices from a resource database (e.g. Xei, see column 4, lines 15-65, discloses a storage management ;
converting the instrumentation data describing the one or more devices based on the identified schema associated with the resource management interface (e.g. Xei, see column 7, line 25 to column 8, line 40, discloses a transformation module converts the received management response into a second management response, which contains the configuration and performance data.); and 
transmitting the converted instrumentation data describing the one or more devices to the resource management interface for analysis (e.g. Xei, see column 7, line 5 to column 8, line 65, which discloses once the request is processed, a response is sent back to the user for further processing and analysis.).
Xei does not explicitly disclose parsing the request to identify a schema associated with the resource management interface.
Leen teaches parsing the request to identify a schema associated with the resource management interface (e.g. Leen, see paragraph [0138], which discloses a schema interface that retrieves a schema request for the web services, and then using a parser to parse the schema to identify a plurality of methods provided by the web services.).
Xei is directed to common information model interface having restful front-end. Leen is directed to implementing schema-driven on-the-fly code generation within a cloud based computing environment. Both are analogous art because they are directed to cloud messaging passing interface and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Xei with the teachings of Leen to include the claimed features with the motivation to improve interoperability between a plurality of devices.

Xei teaches a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
receiving a request for instrumentation data describing one or more devices in the computing environment (e.g. Xei, see column 3, line 20 to column 4, line 15, which discloses a client device sends a management request via a web browser (e.g. interface), which the RESTful server receives the request describing the configuration and performance of the data storage system.), the request received from a resource management interface (e.g. Xei, see Figure 3, column 3, line 20 to column 5, line 20, which discloses storage system interface and database interface module, which may function as a resource management interface, that allows for the sending, requesting, and transmitting requests.);
retrieving the instrumentation data describing the one or more devices from a resource database (e.g. Xei, see column 4, lines 15-65, discloses a storage management server configured to receive the CIM-XML requests, obtain the configuration and performance data, and send back a CIM-XML response.);
converting the instrumentation data describing the one or more devices based on the identified schema associated with the resource management interface (e.g. Xei, see column 7, line 25 to column 8, line 40, discloses a transformation module converts the received management response into a second management response, which contains the configuration and performance data.); and 
transmitting the converted instrumentation data describing the one or more devices to the resource management interface for analysis (e.g. Xei, see column 7, line 5 to column 8, line 65, which discloses once the request is processed, a response is sent back to the user for further processing and analysis.).

Leen teaches parsing the request to identify a schema associated with the resource management interface (e.g. Leen, see paragraph [0138], which discloses a schema interface that retrieves a schema request for the web services, and then using a parser to parse the schema to identify a plurality of methods provided by the web services.).
Xei is directed to common information model interface having restful front-end. Leen is directed to implementing schema-driven on-the-fly code generation within a cloud based computing environment. Both are analogous art because they are directed to cloud messaging passing interface and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Xei with the teachings of Leen to include the claimed features with the motivation to improve interoperability between a plurality of devices.

As per claims 2, 10, and 18, Xei teaches the method of claim 1, the system of claim 9, and the non-transitory computer-readable medium of claim 17, respectively, wherein converting the instrumentation data describing the one or more devices based on the identified schema comprises: 
serializing a format of the instrumentation data describing the one or more devices into a format of the identified schema associated with the resource management interface  (e.g. the storage system interface module includes a configuration table which locally stores the configuration data so that the storage system interface module maintains various sets of CIM objects representing elements of the data storage system.).

Xei teaches the method of claim 1, the system of claim 9, and the non-transitory computer-readable medium of claim 17, respectively, further comprising:
identifying, by an event manager, a change event associated with a device of the plurality of devices, the change event modifying at least one property of the device  (e.g. the storage system interface module includes a configuration table which locally stores the configuration data so that the storage system interface module maintains various sets of CIM objects representing elements of the data storage system.); and 
in response to identifying the change event:
generating, by the event manager, updated instrumentation data describing the device, the updated instrumentation data including the at least one property (e.g. Xei, see column 7, line 25 to column 8, line 40, discloses configuration and performance data may be updated in the management application, where the configuration and performance data are of other networked devices.); and
storing, by the event manager, the updated instrumentation data into the resource database (e.g. Xei, see column 7, line 25 to column 8, line 40, discloses a transformation module converts the received management response into a second management response, which contains the configuration and performance data and in which the management data is stored by the management application.).

As per claims 4 and 12, Xei teaches the method of claim 1 and the system of claim 9, respectively, wherein the instrumentation data describing the one or more devices includes at least one of:
a class for each of the one or more devices; 

a data type for each of the set of class properties; 
a set of methods associated with each class; 
an input parameter for each of the set of methods; 
an output parameter for each of the set of methods; and 
a set of privileges associated with each class (e.g. Xei, see Figure 4B depicts a class name associated with an object data that describes the management data.).

As per claims 5, 13, and 20, Xei teaches the method of claim 1, the system of claim 9, and the non-transitory computer-readable medium of claim 17, respectively, wherein the resource database is comprised of a plurality of data tables, each of the plurality of data tables including instrumentation data describing a device of the plurality of devices in the computing environment (e.g. the storage system interface module includes a configuration table which locally stores the configuration data so that the storage system interface module maintains various sets of CIM objects representing elements of the data storage system.).

As per claims 6 and 14, Xei teaches the method of claim 5 and the system of claim 13, respectively, wherein the plurality of data tables includes instrumentation data in a common manageability programming interface (CMPI) format (e.g. Xei,  column 7, line 3 to column 8, line 40, which discloses CIM objects are used and integrated into a management interface.).

As per claims 7 and 15, Xei teaches the method of claim 5 and the system of claim 13, respectively, wherein the plurality of data tables includes instrumentation (e.g. Xei, see Figures 4A-4D and column 9, lines 1-20, which depicts query strings (e.g. SQL) that are included in the RESTful request.).

As per claims 8 and 16, Xei teaches the method of claim 5 and the system of claim 13, respectively, wherein the schema associated with the resource management interface is at least one of:
an extensible markup language (XML) schema (e.g. Xei, see column 3, line 60 to column 4, line 36, which discloses XML platform based on the web applications used with the client management application interface.); and 
a JavaScript Object Notation (JSON) schema (e.g. Xei, see column 3, line 60 to column 4, line 36, which discloses the RESTful server executing Java Servlets, which denotes the presence of JSON schema.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 23, 2021